Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 1 of 65




                      EXHIBIT
                         B
CertifiedDocumentNumber:86886381-Page1of18
                                                                      2019-61024 / Court: 157
                                                     Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 2 of 65
CertifiedDocumentNumber:86886381-Page2of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 3 of 65
CertifiedDocumentNumber:86886381-Page3of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 4 of 65
CertifiedDocumentNumber:86886381-Page4of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 5 of 65
CertifiedDocumentNumber:86886381-Page5of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 6 of 65
CertifiedDocumentNumber:86886381-Page6of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 7 of 65
CertifiedDocumentNumber:86886381-Page7of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 8 of 65
CertifiedDocumentNumber:86886381-Page8of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 9 of 65
CertifiedDocumentNumber:86886381-Page9of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 10 of 65
CertifiedDocumentNumber:86886381-Page10of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 11 of 65
CertifiedDocumentNumber:86886381-Page11of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 12 of 65
CertifiedDocumentNumber:86886381-Page12of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 13 of 65
CertifiedDocumentNumber:86886381-Page13of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 14 of 65
CertifiedDocumentNumber:86886381-Page14of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 15 of 65
CertifiedDocumentNumber:86886381-Page15of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 16 of 65
CertifiedDocumentNumber:86886381-Page16of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 17 of 65
CertifiedDocumentNumber:86886381-Page17of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 18 of 65
CertifiedDocumentNumber:86886381-Page18of18   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 19 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 20 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886381 Total Pages: 18




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886382-Page1of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 21 of 65
CertifiedDocumentNumber:86886382-Page2of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 22 of 65
CertifiedDocumentNumber:86886382-Page3of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 23 of 65
CertifiedDocumentNumber:86886382-Page4of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 24 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 25 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886382 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886383-Page1of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 26 of 65
CertifiedDocumentNumber:86886383-Page2of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 27 of 65
CertifiedDocumentNumber:86886383-Page3of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 28 of 65
CertifiedDocumentNumber:86886383-Page4of4   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 29 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 30 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886383 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886384-Page1of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 31 of 65
CertifiedDocumentNumber:86886384-Page2of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 32 of 65
CertifiedDocumentNumber:86886384-Page3of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 33 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 34 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886384 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886385-Page1of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 35 of 65
CertifiedDocumentNumber:86886385-Page2of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 36 of 65
CertifiedDocumentNumber:86886385-Page3of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 37 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 38 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886385 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886386-Page1of2   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 39 of 65
CertifiedDocumentNumber:86886386-Page2of2   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 40 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 41 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886386 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886388-Page1of1   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 42 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 43 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886388 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86886389-Page1of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 44 of 65
CertifiedDocumentNumber:86886389-Page2of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 45 of 65
CertifiedDocumentNumber:86886389-Page3of3   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 46 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 47 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        86886389 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:88791957-Page1of2   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 48 of 65
CertifiedDocumentNumber:88791957-Page2of2   Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 49 of 65
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 50 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        88791957 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 51 of 65                                 2/3/2020 6:46 PM
                                                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                                                               Envelope No. 40521088
                                                                                                                                     By: LISA COOPER
                                                                                                                               Filed: 2/3/2020 6:46 PM

                                                               CAUSE NO. 201961024

                         STEPHEN RIPP,                                       §                  IN THE DISTRICT COURT
                           Plaintiff,                                        §
                                                                             §
                         v.                                                  §                 157TH JUDICIAL DISTRICT
                                                                             §
                         OCCIDENTAL FIRE & CASUALTY                          §
                         INSURANCE,                                          §
                           Defendant.                                        §                  HARRIS COUNTY, TEXAS

                                                           PLAINTIFF’S VERIFIED MOTION
                                                            TO RETAIN CASE ON DOCKET

                              TO THE HONORABLE JUDGE OF SAID COURT:

                                     COMES NOW Plaintiff, STEPHEN RIPP, Movant herein, and bring this Verified Motion

                              to Retain Case on Docket, and in support thereof, show the court the following:

                                                                                  I.

                                     On February 11, 2020, the court will dismiss this case for want of prosecution.

                                                                                 II.

                                     Plaintiff files this motion while the case is still on the court’s docket.

                                                                                 III.

                                     The act or omission resulting in the notice of dismissal was not intentional or the result of

                              conscious indifference but was due to an accident or mistake. Specifically, Plaintiff invoked the

                              appraisal provision of the insurance policy to assess the amount of loss to Plaintiff’s property.
Pa e of




                              Because Defendant had not responded to Plaintiff’s invocation, Plaintiff filed the present suit to

                              force Defendant to comply with the policy. After Plaintiff filed suit, Defendant agreed to engage

                              in the appraisal process. Plaintiff is currently working to serve the citation and petition on
ertified ocument um er




                              Defendant. Because the parties are now engaged in the appraisal process, Plaintiff would seek to

                              abate the matter (after Defendant files its answer) pending completion of the appraisal process in




                                                                            1
                         Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 52 of 65



                         the event that the Defendant disputes the appraisal award. In that instance, Plaintiff will be

                         prepared to place the matter back on the active trial docket and proceed towards trial.

                                                                            IV.

                                 Plaintiff is diligently asserting a good-faith effort toward serving Defendant, and to dismiss

                         this case would prejudice him.


                                                                            V.

                                 Attached to this motion is the affidavit of Eric B. Dick, attorney for Plaintiff.



                                 WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this cause will be

                         retained on the docket, and for such other and further relief to which Plaintiff may be justly entitled.


                                                                                  Respectfully Submitted,


                                                                                  /s/ Eric B. Dick
                                                                                  Eric B. Dick, LL.M.
                                                                                  TBN: 24064316
                                                                                  DICK LAW FIRM, PLLC
                                                                                  3701 Brookwoods Drive
                                                                                  Houston, Texas 77092
                                                                                  (844) 447-3234 Office
                                                                                  eric@dicklawfirm.com
                                                                                  www.dicklawfirm.com
Pa e of




                                                       CERTIFICATE OF SERVICE

                                I certify that in accordance with the Texas Rules of Civil Procedure I served a true
                         and correct copy of the above on the parties of record. This service was made in a manner
                         appropriate under Texas Rules of Civil Procedure.
ertified ocument um er




                         /s/ Eric B. Dick_______________
                         Eric Dick
                         TBN: 24064316




                                                                        2
                         Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 53 of 65



                                                                 AFFIDAVIT

                         THE STATE OF TEXAS              §
                                                         §
                         COUNTY OF HARRIS                §



                                 BEFORE ME, the undersigned authority, on this day personally appeared ERIC B.

                         DICK, known to me to be the person whose name is subscribed to the following instrument,

                         and acknowledged to me that he executed the same for the purposes and consideration

                         therein expressed.

                            1.         My name is Eric B. Dick. I am over the age of twenty-one (21) and am capable

                                       of making this Affidavit. The facts stated in the above motion are within my

                                       personal knowledge and are true and correct.

                            2.         Further Affiant Sayeth Not.




                                 By:
                                          Eric B. Dick, LL.M.
                                          TBN: 24064316


                                 SWORN AND SUBSCRIBED BEFORE ME on this February 3, 2020
Pa e of
ertified ocument um er




                                                                       3
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 54 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        89238005 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                        Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 55 of 65                         2/3/2020 6:46 PM
                                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                 Envelope No. 40521088
                                                                                                                       By: LISA COOPER
                                                                                                                 Filed: 2/3/2020 6:46 PM

                                                         CAUSE NO. 201961024

                   STEPHEN RIPP,                                       §             IN THE DISTRICT COURT
                     Plaintiff,                                        §
                                                                       §
                   v.                                                  §             157TH JUDICIAL DISTRICT
                                                                       §
                   OCCIDENTAL FIRE & CASUALTY                          §
                   INSURANCE,                                          §
                     Defendant.                                        §             HARRIS COUNTY, TEXAS

                                               ORDER GRANTING PLAINTIFFS’ MOTION
                                                   TO RETAIN CASE ON DOCKET

                          On this day, the Court considered Plaintiffs’ Motion to Retain Case on Docket and after

                   reviewing the evidence and hearing the arguments of counsel, finds that the Motion should be

                   GRANTED.

                          IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Retain Case on Docket is

                   GRANTED, and the above-styled and numbered cause be retained on the court’s docket, and that

                   counsel of record for the parties be notified of this action.



                          SIGNED on                                        , 2020.




                                                                  JUDGE PRESIDING

                   APPROVED AS TO FORM ONLY:
a e o




                   Eric B. Dick, LL.M.
                   SBN: 24064316
                   DICK LAW FIRM, PLLC
                   3701 Brookwoods Dr.
                   Houston, Texas 77092
er




                   (844) 447-3234 Telephone
ert ed ocu ent u




                   eric@dicklawfirm.com
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 56 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        89238007 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 57 of 65



                                                                                                                              Pgs-1

                                                                                                                              RTANX
CertifiedDocumentNumber:89300657-Page1of1
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 58 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        89300657 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 59 of 65                              2/24/2020 9:09 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 41073969
                                                                                                                                                                  By: Kevin Childs
                                                                                                                                                        Filed: 2/24/2020 9:09 AM
                                                                                         CAUSE NO. 2019-61024
                                                     STEPHAN AND KATHLEEN RIPP                         §                  IN THE DISTRICT COURT
                                                                                                       §
                                                     V.                                                §                               157TH DISTRICT
                                                                                                       §
                                                     OCCIDENTAL FIRE AND CASUALTY                      §
                                                     COMPANY OF NORTH CAROLINA                         §                  HARRIS COUNTY, TEXAS

                                                          DEFENDANT OCCIDENTAL FIRE AND CASUALTY COMPANY OF NORTH
                                                                        CAROLINA’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                            COMES NOW, OCCIDENTAL FIRE AND CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-styled and numbered cause and makes and files this, its

                                                    Original Answer and in reply to Plaintiffs’ Petition, and for such answer and would respectfully

                                                    show unto the Court the following:

                                                                                                      1.

                                                            Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiffs’ Petition and demand strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                            Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiffs’ claim. Without limiting the foregoing, Defendant denies that
Certified Document Number: 89569903 - Page 1 of 3




                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as

                                                    required prior to Plaintiffs bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                            Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                        Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 60 of 65



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                        4.

                                                            Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives

                                                    actual notice to Plaintiffs that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.

                                                                                                        5.

                                                                                              Requests for Disclosure

                                                            At the time required by law or the Rules, these Defendant request the Plaintiffs to respond

                                                    to all of the matters in TRCP 194.2.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiffs not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,
Certified Document Number: 89569903 - Page 2 of 3




                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West _______
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832

                                                    RIPP/OCCIDENTAL – DOA - PAGE 2 OF 3
                                                        Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 61 of 65




                                                                                                         Attorney for Defendant Occidental Fire and
                                                                                                         Casualty Company of North Carolina



                                                                                          CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 24th day of February, 2020, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Eric Dick
                                                    Dick Law Firm, PLLC
                                                    Email: eric@dicklawfirm.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West          .
                                                                                                         Mikell A. West
Certified Document Number: 89569903 - Page 3 of 3




                                                    RIPP/OCCIDENTAL – DOA - PAGE 3 OF 3
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 62 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        89569903 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 63 of 65                       2/24/2020 9:09 AM
                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                                  Envelope No. 41073969
                                                                                                                                                           By: Kevin Childs
                                                                                                                                                 Filed: 2/24/2020 9:09 AM



                                                                                           CAUSE NO. 2019-61024
                                                     STEPHAN AND KATHLEEN RIPP                     §                 IN THE DISTRICT COURT
                                                                                                   §
                                                     V.                                            §                             157TH DISTRICT
                                                                                                   §
                                                     OCCIDENTAL FIRE AND CASUALTY                  §
                                                     COMPANY OF NORTH CAROLINA                     §                HARRIS COUNTY, TEXAS

                                                                                  DEFENDANT’S DEMAND FOR JURY

                                                            COMES NOW, OCCIDENTAL FIRE AND CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-referenced cause, and demands a trial by jury and hereby

                                                    deposits its Forty Dollar ($40) jury fee.



                                                                                                       Respectfully submitted,

                                                                                                       Gault, Nye & Quintana, L.L.P.
                                                                                                       P.O. Box 6666
                                                                                                       Corpus Christi, Texas 78466
                                                                                                       (361) 654-7008
                                                                                                       (361) 654-7001 Telecopier
                                                                                                       mwest@gnqlawyers.com

                                                                                                       By: /s/ Mikell A. West         .
                                                                                                               Mikell A. West
                                                                                                               State Bar No. 24070832

                                                                                                       ATTORNEY FOR DEFENDANT OCCIDENTAL FIRE &
                                                                                                       CASUALTY COMPANY OF NORTH CAROLINA
Certified Document Number: 89569904 - Page 1 of 2
                                                         Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 64 of 65



                                                                                         CERTIFICATE OF SERVICE

                                                            I, Mikell A. West, hereby certify that on the 24th day of February, 2020, a true and correct copy
                                                    of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Eric Dick
                                                    Dick Law Firm, PLLC
                                                    Email: eric@dicklawfirm.com

                                                    VIA E-FILING


                                                                                                          /s/ Mikell A. West           .
                                                                                                          Mikell A. West
Certified Document Number: 89569904 - Page 2 of 2




                                                    RIPP/OCCIDENTAL – JD - PAGE 2 OF 2
              Case 4:20-cv-00696 Document 1-2 Filed on 02/27/20 in TXSD Page 65 of 65




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 25, 2020


     Certified Document Number:        89569904 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
